DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS  filed on March 16, 2022 lists both foreign and US documents but does not give the document numbers, it simply supplies the country, kind code, and publication date.



Claims 1-13 and 15-21 are currently pending wherein claims 1-13 read on a composition for forming a three-dimensional object, claim 15 reads on a method of forming a three-dimensional object using the composition of claim 1, and claims 16-21 read on a kit of materials.

Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Saitoh et al (US 5,566,027).

Summary of claim 1:
A composition for forming a three-dimensional object via an additive fabrication process comprising: 
a. from 30 to 100 wt.%, based on the total weight of the composition, of a first network-forming component consisting of: 
i. from 19.95 to 80 wt.%, based on the total weight of the first network- forming component, of a first oligomer comprising a backbone comprising a polyepoxide based on Bisphenol A, F, or S, a polyepoxide based on hydrogenated Bisphenol A, F, or S, a polycarbonate, or a polyimide, and having a number average of at least 2 polymerizable groups, wherein the polymerizable groups comprise acrylate, methacrylate, itaconate, vinyl ether, allyl ether, maleate, or fumarate, and wherein the first oligomer has a number average molecular weight of from 800 to 10000 g/mol and a Tg of 25° or more; 
ii. from 19.95 to 80 wt.%, based on the total weight of the network- forming component, of one or more first network monomers having a number average of 0.95 to 1.1 polymerizable groups that are able to (co)polymerize with the polymerizable groups of the first oligomer, wherein a linear polymer formed from the one or more first network monomers has a Tg of 25° C or more;
iii. from 0.05 to 5 wt.%, based on the total weight of the first network- forming component, of one or more first network initiators capable of initiating the polymerization of the first oligomer and the first network monomer; and
iv. optionally, up to 15 wt.% of one or more further first network monomers, oligomers, or polymers having a number average of 2 or more polymerizable groups that are able to (co)polymerize with the polymerizable groups of the first oligomer or the one or more first- network monomers;
b. optionally, a second network-forming component comprising one or more second network compounds comprising polymerizable groups that do not (co)polymerize with the polymerizable groups of the first oligomer, and a second network initiator for initiating the polymerization of the one or more second network compounds; and
c. optionally, a particulate filler comprising a polymerizable group that is able to (co)polymerize with the polymerizable groups of the first oligomer.

Summary of claim 16:
A kit of materials comprising a particulate sub-composition and a liquid sub-composition, which when combined forms a composition for forming an object by an additive fabrication process that comprises a first-network forming component comprising polymerizable groups, and optionally a second network-forming component that does not (co)polymerize with the polymerizable groups of the first- network forming component, the kit comprising: 
a. a particulate sub-composition comprising: 
i. from 19.95 to 80 wt.%, based on the total weight of the first network- forming component, of a first oligomer comprising a backbone comprising a polyepoxide based on Bisphenol A, F, or S, a polyepoxide based on hydrogenated Bisphenol A, F, or S, a polycarbonate, or a polyimide, and having a number average of at least 2 polymerizable groups, wherein the polymerizable groups comprise acrylate, methacrylate, itaconate, vinyl ether, allyl ether, maleate, or fumarate, and wherein the first oligomer has a number average molecular weight of from 800 to 10000 g/mol and a Tg of 40 °C or more;
ii. optionally, a particulate filler comprising a polymerizable group that is able to (co)polymerize with the polymerizable groups of the first oligomer;
b. a liquid sub-composition comprising:
i. from 19.95 to 80 wt.%, based on the total weight of the network- forming component, of one or more first network monomers having a number average of 0.95 to 1.1 polymerizable groups that are able to (co)polymerize with the polymerizable groups of the first oligomer, wherein a linear polymer formed from the one or more first network monomers has a Tg of 40 °C or more;
ii. Optionally, up to 15 wt.% of one or more further first network monomers, oligomers, or polymers having a number average of 2 or more polymerizable groups that are able to (co)polymerize with the polymerizable groups of the first oligomer or the one or more first- network monomers;
c. from 0.05 to 5 wt%, based on the total weight of the first network-forming component, of one or more first network initiators capable of initiating the polymerization of the first oligomer and the first network monomer, wherein the one or more first network initiators may be present in the particulate sub- composition, the liquid sub-composition, or both; and
d. optionally, a second network-forming component comprising one or more second network compounds comprising polymerizable groups that do not (co)polymerize with the polymerizable groups of the first oligomer, and a second network initiator for initiating the polymerization of the one or more second network compounds, wherein the substituents of the second network- forming component may be present in the particulate sub-composition, the liquid sub-composition, or partially in the particulate sub-composition and partially in the liquid sub-composition.


Saitoh teaches a photocurable resin composition (abstract) that contains a polyfunctional urethane modified polyester (meth)acrylate comprising a polyester oligomer and a plurality of (meth)acryloyl groups bonded to the polyester oligomer (abstract) and having a number average molecular weight of 800 to 3000 grams per mole (column 4, lines 7-14).  Saitoh further teaches the addition of a monofunctional (meth)acrylate and a photopolymerization initiator (abstract).  Saitoh teaches the monomer to be a monofunctional (meth)acrylate and to include methyl (meth)acrylate or cyclohexyl (meth)acrylate (column 4, lines 59-65) as applicants cite in the specification as having the claimed Tg.  Saitoh teaches the amount of the polyester to be 25-70%, the amount of the monofunctional (meth)acrylate to be from 25-70% (column 5, lines 49-67), and the amount of initiator to be 0.1-5 wt% (column 6 line 1).  Saitoh teaches the oligomer to include CN 110 which has a Tg of 60°C and is a epoxy acrylate (reading on polyepoxide).  However, Saitoh does not teach or fairly suggest the claimed composition for a three-dimensional object via additive fabrication wherein the backbone of the first network-forming component oligomer is as claimed.  Applicants have shown that when the backbone does not meet the limitations of claim 1, the tensile strength of the composition is negatively affected.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763